

114 S710 PCS: Native American Housing Assistance and Self-Determination Reauthorization Act of 2015
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 197114th CONGRESS1st SessionS. 710IN THE SENATE OF THE UNITED STATESMarch 11, 2015Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJune 4, 2015Reported by Mr. Barrasso, with amendmentsOmit the part struck through and insert the part printed in italicJune 4, 2015Referred to the Committee on Banking, Housing, and Urban Affairs pursuant to the order of May 27, 1988, for a period not to exceed 60 daysAugust 5, 2015Committee discharged pursuant to the order of May 27, 1988, and placed on the calendarA BILLTo reauthorize the Native American Housing Assistance and Self-Determination Act of 1996, and for
			 other purposes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Native American Housing Assistance and Self-Determination Reauthorization Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents; references.Sec. 2. Office of Native American Programs.TITLE I—Block grants and grant requirementsSec. 101. Treatment of program income and labor standards.Sec. 102. Environmental review.Sec. 103. Authorization of appropriations.TITLE II—Affordable housing activitiesSec. 201. Program requirements.Sec. 202. Homeownership or lease-to-own low-income requirement and income targeting.Sec. 203. Lease requirements and tenant selection.Sec. 204. Self-determined housing activities for tribal communities.Sec. 205. Total development cost maximum project cost.TITLE III—Allocation of grant amountsSec. 301. Effect of undisbursed block grant amounts on annual allocations.TITLE IV—Compliance, audits, and reportsSec. 401. Reports to Congress.TITLE V—Other housing assistance for Native AmericansSec. 501. HUD-Veterans Affairs Supportive Housing program for Native American Veterans.Sec. 502. 99-year leasehold interest in trust or restricted lands for housing purposes.Sec. 503. Training and technical assistance.Sec. 504. Loan guarantees for Indian housing.TITLE VI—Demonstration program for alternative privatization authority for Native American housingSec. 601. Demonstration program.Sec. 602. Clerical amendments.TITLE VII—MiscellaneousSec. 701. Community-based organizations and tribally designated housing entities.Sec. 702. Elimination of limitation on use for Cherokee Nation.Sec. 703. Reauthorization of Native Hawaiian Homeownership Act.Sec. 704. Reauthorization of loan guarantees for Native Hawaiian housing.Sec. 705. Leveraging.Sec. 706. Funding for methamphetamine clean-up projects.
 (c)ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
 2.Office of Native American ProgramsSection 3 (25 U.S.C. 4102) is amended— (1)by striking The Secretary and inserting the following:
				
 (a)In generalThe Secretary; and (2)by adding at the end the following:
				
 (b)Establishment of Office of Assistant SecretaryThe head of the Office of Native American Programs shall be the Assistant Secretary, to be appointed by the President, by and with the advice and consent of the Senate..
			IBlock grants and grant requirements
 101.Treatment of program income and labor standardsSection 104 (25 U.S.C. 4114) is amended— (1)in subsection (a), by striking paragraph (1) and inserting the following:
					
						(1)Authority to retain
 (A)In generalNotwithstanding any other provision of this Act, a recipient may retain any program income that is realized from any grant amounts under this Act if—
 (i)the income was realized after the initial disbursement of the grant amounts received by the recipient; and
 (ii)the recipient has agreed that the recipient will utilize the income for housing related activities in accordance with this Act.
 (B)RequirementsAny income that is realized by a recipient from program income shall— (i)be considered nonprogram income; and
 (ii)have no restrictions on use.; and (2)in subsection (b), by striking paragraph (3) and inserting the following:
					
						(3)Application of tribal laws
 (A)In generalParagraph (1) shall not apply to any contract or agreement for assistance, sale, or lease pursuant to this Act, if that contract or agreement is otherwise covered by 1 or more laws or regulations adopted by an Indian tribe that requires the payment of not less than prevailing wages, as determined by the Indian tribe.
 (B)WagesThe prevailing wages described in subparagraph (A) shall apply to the administration of all Federal funding for projects funded in part by funds authorized under this Act..
 102.Environmental reviewSection 105 (25 U.S.C. 4115) is amended by adding at the end the following:  (e)Environmental review (1)In generalNotwithstanding any other provision of law or use of any other source of funding for the project, compliance with the environmental review requirements of this section shall satisfy any other applicable environmental review requirement under any other Federal law (including regulations) required to be carried out by any agency involved in the project.
 (2)Coordination with other agenciesThe Secretary shall coordinate compliance with any environmental review requirements with all impacted Federal agencies and Indian tribes..
 103.Authorization of appropriationsSection 108 (25 U.S.C. 4117) is amended in the first sentence by striking 2009 through 2013 and inserting 2016 through 2020. IIAffordable housing activities 201.Program requirementsSection 203(a) (25 U.S.C. 4133(a)) is amended—
 (1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); (2)by redesignating paragraph (2) as paragraph (3);
 (3)by inserting after paragraph (1) the following:  (2)Application of tribal policiesParagraph (3) shall not apply if—
 (A)the recipient has a written policy governing rents and homebuyer payments charged for dwelling units; and
 (B)that policy includes a provision governing maximum rents or homebuyer payments, including tenant protections.; and (4)in paragraph (3) (as so redesignated), by striking In the case of and inserting In the absence of a written policy governing rents and homebuyer payments, in the case of.
 202.Homeownership or lease-to-own low-income requirement and income targetingSection 205 (25 U.S.C. 4135) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (C), by striking and at the end; and (B)by adding at the end the following:
						
 (E)notwithstanding any other provision of this paragraph, in the case of rental housing that is made available to a current rental family for conversion to a homebuyer or a lease-purchase unit, that the current rental family can purchase through a contract of sale, lease-purchase agreement, or any other sales agreement, is made available for purchase only by the current rental family, if the rental family was a low-income family at the time of their initial occupancy of such unit; and; and
 (2)in subsection (c)— (A)by striking The provisions and inserting the following:
						
 (1)In generalThe provisions; and (B)by adding at the end the following:
						
 (2)Applicability to improvementsThe provisions of subsection (a)(2) regarding binding commitments for the remaining useful life of property shall not apply to improvements of privately owned homes if the cost of the improvements do not exceed 10 percent of the maximum total development cost for the home..
 203.Lease requirements and tenant selectionSection 207 (25 U.S.C. 4137) is amended by adding at the end the following:  (c)Notice of terminationThe notice period described in subsection (a)(3) shall apply to projects and programs funded in part by amounts authorized under this Act..
 204.Self-determined housing activities for tribal communitiesSubtitle B of title II (25 U.S.C. 4145 et seq.) is repealed. 205.Total development cost maximum project costAffordable housing (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) that is developed, acquired, or assisted under the block grant program established under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) shall not exceed by more than 20 percent, without prior approval of the Secretary of Housing and Urban Development, the total development cost maximum cost for all housing assisted under an affordable housing activity, including development and model activities.
			IIIAllocation of grant amounts
			301.Effect of undisbursed block grant amounts on annual allocations
 (a)In GeneralTitle III (25 U.S.C. 4151 et seq.) is amended by adding at the end the following:  303.Effect of undisbursed grant amounts on annual allocations (a)Notification of obligated, undisbursed grant amountsSubject to subsection (d), if on January 1, 2018, or on any January 1 October 1, 2017, or on any October 1 thereafter, the total amount of undisbursed block grants for a recipient in the line of credit control system of the Department of Housing and Urban Development is greater than 3 times the formula allocation the recipient would otherwise receive under this Act for the fiscal year during which January 1 occurs system (or a successor system) of the Department of Housing and Urban Development is greater than the sum of the initial allocations for the previous 3 fiscal years, the Secretary shall—
 (1)not later than January 31 October 31 of that year, notify the Indian tribe allocated the grant amounts, and any tribally designated housing entity for the Indian tribe, of the undisbursed amounts; and
 (2)require the recipient for the Indian tribe, not later than 30 days after the Secretary provides notification pursuant to paragraph (1)—
 (A)to notify the Secretary in writing of the reasons why the recipient has not requested the disbursement of the amounts; and
 (B)to demonstrate to the satisfaction of the Secretary that the recipient has the capacity to spend Federal funds in an effective manner, which may include evidence of the timely expenditure of amounts previously distributed to the recipient under this Act.
 (b)Allocation amountNotwithstanding sections 301 and 302, the allocation for a recipient for a fiscal year described in subsection (a) shall be an amount equal to the difference between—
 (1)the amount initially calculated according to the formula; minus (2)an amount equal to the difference between—
 (A)the total amount of undisbursed block grants for the recipient in the line of credit control system of the Department of Housing and Urban Development on January 1 of the fiscal year; and
 (B)3 times the initial formula amount for the fiscal year. (b)Allocation amountNotwithstanding sections 301 and 302, the allocation for a recipient for a fiscal year described in subsection (a) shall be the greater of—
 (1)an amount equal to the difference between— (A)the amount initially calculated according to the formula; minus
 (B)an amount equal to the difference between— (i)the total amount of undisbursed block grants for the recipient in the line of credit control system (or a successor system) of the Department of Housing and Urban Development on October 1 of the fiscal year; and
 (ii)the sum of the initial allocations for the previous 3 fiscal years; or (2)the amount that the recipient would otherwise receive under section 302(d).
 (c)ReallocationNotwithstanding any other provision of law, any grant amounts not allocated to a recipient pursuant to subsection (b) shall be allocated in accordance with sections 301 and 302. under the needs component of the formula.
 (d)InapplicabilitySubsections (a) and (b) shall not apply to an Indian tribe with respect to any fiscal year for which the amount allocated for the Indian tribe for block grants under this Act is less than $5,000,000.
 (e)EffectNothing in this section— (1)requires the promulgation of any regulation; or
 (2)confers hearing rights under this section or any other provision of this Act.. (b)Clerical AmendmentThe table of contents in section 1(b) (25 U.S.C. 4101 note) is amended by inserting after the item relating to section 302 the following:
					Sec. 303. Effect of undisbursed grant amounts on annual allocations..
				IVCompliance, audits, and reports
 401.Reports to CongressSection 407 (25 U.S.C. 4167) is amended— (1)in subsection (a), by striking Congress and inserting Committee on Indian Affairs and the Committee on Banking, Housing and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives; and
 (2)by adding at the end the following:  (c)Public availabilityThe report described in subsection (a) shall be made publicly available, including to recipients..
				VOther housing assistance for Native Americans
 501.HUD-Veterans Affairs Supportive Housing program for Native American VeteransSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following:
				
					(D)Native American veterans
 (i)AuthorityOf the funds made available for rental assistance under this subsection for fiscal year 2015 and each fiscal year thereafter, the Secretary shall set aside 5 percent for a supported housing and rental assistance program modeled on the HUD-Veterans Affairs Supportive Housing program, to be administered in conjunction with the Department of Veterans Affairs, for the benefit of homeless Native American veterans and veterans at risk of homelessness.
 (ii)RecipientsFunds made available under clause (i) shall be made available to recipients eligible to receive block grants under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
 (iii)Funding criteriaFunds made available under clause (i) shall be awarded based on need, administrative capacity, and any other funding criteria established by the Secretary in a notice published in the Federal Register, after consultation with the Secretary of Veterans Affairs, by a date sufficient to provide for implementation of the program under this subparagraph in accordance with clause (i).
 (iv)Program requirementsFunds made available under clause (i) shall be administered by block grant recipients in accordance with the program requirements of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) in lieu of any program requirements of this Act.
 (v)WaiverThe Secretary may waive, or specify alternative requirements for any provision of any law or regulation that the Secretary administers in connection with the use of funds made available under this subparagraph, on a finding by the Secretary that a waiver or alternative requirement is necessary—
 (I)to promote administrative efficiency; (II)to eliminate delay;
 (III)to consolidate or eliminate duplicative or ineffective requirements or criteria; or (IV)to otherwise provide for the effective delivery and administration of the supportive housing and rental assistance program described in clause (i) with respect to Native American veterans.
 (vi)ConsultationNot later than a date that is sufficient to provide for implementation of the program under this subparagraph in accordance with clause (i), the Secretary and the Secretary of Veterans Affairs shall jointly consult with block grant recipients and any other appropriate tribal organizations to ensure—
 (I)that block grant recipients administering funds made available under clause (i) are able to effectively coordinate with providers of supportive services provided in connection with the supportive housing and rental assistance program described in that clause; and
 (II)the effective delivery of supportive services to Native American veterans that are homeless or at risk of homelessness and eligible to receive assistance under this subparagraph.
 (vii)NoticeAfter providing to Indian tribes and tribally designated housing agencies opportunity for comment and consultation, the Secretary shall establish the requirements and criteria for the supportive housing and rental assistance program described in clause (i) by final notice published in the Federal Register..
 502.99-year leasehold interest in trust or restricted lands for housing purposesSection 702 (25 U.S.C. 4211) is amended— (1)in subsection (c)(1), by inserting (in effect before, on, or after the date of enactment of this section) after law; and
 (2)by striking 50 years each place it appears and inserting 99 years. 503.Training and technical assistanceSection 703 (25 U.S.C. 4212) is amended to read as follows:
				
 703.Training and technical assistanceThe Secretary shall make available for assistance, to be awarded on a competitive basis, for a national or regional organization representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities such sums as may be necessary for each fiscal year..
 504.Loan guarantees for Indian housingSection 184(i)(5) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(i)(5)) is amended—
 (1)in subparagraph (B), by inserting after the period at the end of the first sentence There are authorized to be appropriated for those costs $12,200,000 for each of fiscal years 2016 through 2020.; and
 (2)in subparagraph (C), by striking 2008 through 2012 and inserting 2016 through 2020. VIDemonstration program for alternative privatization authority for Native American housing 601.Demonstration programAt the end of the Act, add the following:
				
					IXDemonstration program for alternative privatization authority for Native American housing
 901.DefinitionsIn this title: (1)Affordable housingThe term affordable housing has the meaning given the term in section 4.
 (2)Housing infrastructureThe term housing infrastructure means basic facilities, services, systems, and installations necessary or appropriate for the functioning of a housing community, including facilities, services, systems, and installations for water, sewage, power, communications, and transportation.
 (3)Long-term leaseThe term long-term lease means an agreement between a participating Indian tribe and a member of the participating Indian tribe that authorizes the member—
 (A)to occupy a specific plot of tribal land for 50 or more years; and (B)to request renewal of the agreement at least once.
 (4)Participating Indian tribeThe term participating Indian tribe means an Indian tribe for which a final plan under section 905 for participation in the demonstration program under this title has been approved by the Secretary under section 906.
							902.Authority
 (a)In generalIn addition to any other authority provided in this Act for the construction, development, maintenance, and operation of housing for Indian families, the Secretary shall provide a participating Indian tribe having a final plan approved pursuant to section 906 with the authority to exercise the activities provided under this title and the plan for the acquisition and development of housing to meet the needs of members of the participating Indian tribe.
 (b)InapplicabilityExcept as otherwise specifically provided in this title, titles I through IV, VI, and VII shall not apply to the use of funds by a participating Indian tribe during any period during which the Indian tribe is participating in the demonstration program under this title.
 (c)ApplicabilityThe following provisions of titles I through VIII shall apply to the demonstration program under this title and amounts made available under the demonstration program under this title:
 (1)Subsections (d) and (e) of section 101 (relating to tax exemption). (2)Section 101(j) (relating to Federal supply sources).
 (3)Section 101(k) (relating to tribal preference in employment and contracting). (4)Section 104 (relating to treatment of program income and labor standards).
 (5)Section 105 (relating to environmental review). (6)Section 201(b) (relating to eligible families), except as otherwise provided in this title.
 (7)Section 203(g) (relating to a de minimis exemption for procurement of goods and services). (8)Section 702 (relating to 99-year leasehold interests in trust or restricted lands for housing purposes).
								903.Participating tribes
 (a)Request To participateTo be eligible to participate in the demonstration program under this title, an Indian tribe shall submit to the Secretary a notice of intention to participate during the 60-day period beginning on the date of enactment of this title, in such form and such manner as the Secretary shall require.
 (b)Cooperative agreementOn approval under section 906 of the final plan of an Indian tribe for participation in the demonstration program under this title, the Secretary shall enter into a cooperative agreement with the participating Indian tribe that provides the Indian tribe with the authority to carry out activities under the demonstration program.
 (c)LimitationThe Secretary shall not approve more than 20 Indian tribes for participation in the demonstration program under this title.
							904.Request for quotes and selection of investor partner
 (a)Request for quotesNot later than 180 days after the date on which the Indian tribe submits notice under section 903(a), the Indian tribe shall—
 (1)obtain assistance from a qualified entity in assessing the housing needs, including the affordable housing needs, of the Indian tribe; and
 (2)release a request for quotations from entities interested in partnering with the Indian tribe in designing and carrying out housing activities sufficient to meet the housing needs of the Indian tribe as identified pursuant to paragraph (1).
								(b)Selection of investor partner
 (1)In generalExcept as provided in paragraph (2), not later than 18 months after the date of enactment of this title, an Indian tribe requesting to participate in the demonstration program under this title shall—
 (A)select an investor partner from among the entities that have responded to the request of the Indian tribe for quotations under subsection (a)(2); and
 (B)together with that investor partner, establish and submit to the Secretary a final plan that meets the requirements described in section 905.
 (2)ExceptionsThe Secretary may extend the period under paragraph (1) for any Indian tribe that— (A)has not received any satisfactory quotation in response to the request released pursuant to subsection (a)(2); or
 (B)has any other satisfactory reason, as determined by the Secretary, for failure to select an investor partner.
 905.Final planA final plan of an Indian tribe for participation in the demonstration program under this title shall—
 (1)be developed by the Indian tribe and the investor partner of the Indian tribe selected under section 904(b)(1)(A);
 (2)identify the qualified entity that assisted the Indian tribe in assessing the housing needs of the Indian tribe;
 (3)set forth a detailed description of the projected housing needs, including affordable housing needs, of the Indian tribe, which shall include—
 (A)a description of those projected housing needs over— (i)the 2-year period following the date of submission of the final plan; and
 (ii)the period that is the earlier-ending period of— (I)the 5-year period following the expiration of the 2-year period described in clause (i); and
 (II)the period ending on the date on which those projected housing needs are met; and (B)the same information that would be required under section 102 to be included in an Indian housing plan for the Indian tribe, as modified by the Secretary to take consideration of the requirements of the demonstration program under this title;
 (4)provide for specific housing activities sufficient to meet the housing needs of the Indian tribe, including affordable housing needs, as identified pursuant to paragraph (3) within the time periods referred to in that paragraph, which shall include—
 (A)development of affordable housing; (B)development of conventional homes for rental, lease-to-own, or sale, which may be combined with affordable housing developed pursuant to subparagraph (A);
 (C)development of housing infrastructure, including housing infrastructure sufficient to serve affordable housing developed under the final plan; and
 (D)investments by the investor partner, the Indian tribe, members of the Indian tribe, and financial institutions and other outside investors necessary to provide financing for the development of housing under the final plan and for mortgages for members of Indian tribes purchasing that housing;
 (5)provide that the Indian tribe will agree to provide long-term leases to members of the Indian tribe sufficient for lease-to-own arrangements for, and sale of, the housing developed pursuant to paragraph (4);
 (6)provide that the Indian tribe— (A)will be liable for delinquencies under mortgage agreements for housing developed under the final plan that are financed under the final plan and entered into by members of the Indian tribe; and
 (B)shall, on foreclosure under a mortgage described in subparagraph (A), take possession of the housing and have the responsibility for making the housing available to other members of the Indian tribe;
 (7)provide for sufficient protections, as determined by the Secretary, to ensure that the Indian tribe and the Federal Government are not liable for the acts of the investor partner or of any contractors;
 (8)provide that the Indian tribe shall have sole final approval of the design and location of housing developed under the final plan; and
 (9)set forth— (A)specific deadlines and schedules for activities to be carried out under the final plan;
 (B)the responsibilities of the Indian tribe and the investor partner; (C)specific terms and conditions—
 (i)for return on investment by the investor partner and other investors under the plan; and (ii)to provide that the Indian tribe shall pledge grant amounts allocated for the Indian tribe pursuant to title III for that return on investment;
 (D)the terms of a cooperative agreement on the operation and management of the current assistance housing stock and current housing stock for the Indian tribe assisted under titles I through VIII;
 (E)(i)any plans for the sale of the affordable housing of the Indian tribe under section 906; and (ii)if those plans are included, additional plans sufficient to meet the requirements of section 906 regarding meeting future affordable housing needs of the Indian tribe;
 (F)terms for enforcement of the final plan, including an agreement regarding jurisdiction of any actions under or to enforce the final plan, including a waiver of immunity; and
 (G)any other information determined appropriate by the Indian tribe and the investor partner. 906.HUD review and approval of plan (a)In general (1)ReviewNot later than 90 days after the date of submission by an Indian tribe of a final plan under section 905 to the Secretary, the Secretary shall—
 (A)review the plan and the process by which the Indian tribe solicited requests for quotations from investors and selected the investor partner under section 904(b)(1); and
 (B)approve or disapprove the plan in accordance with paragraphs (2) and (3). (2)Approval (A)In generalAfter the review described in paragraph (1), the Secretary shall approve the plan, unless the Secretary determines that—
 (i)the assessment of the housing needs of the Indian tribe by the qualified entity, or as set forth in the plan pursuant to section 905(3), is inaccurate or insufficient;
 (ii)the process established by the Indian tribe to solicit requests for quotations and select an investor partner was insufficient or negligent; or
 (iii)the plan is insufficient to meet the housing needs of the Indian tribe, as identified in the plan pursuant to section 905(3).
 (B)Opportunity for revisionExcept as provided in paragraph (3), the Secretary shall approve a plan determined insufficient under subparagraph (A), on the condition that the Indian tribe and the investor partner make such revisions to the plan as the Secretary may require to meet the needs of the Indian tribe for affordable housing.
 (3)DisapprovalThe Secretary may disapprove the plan only if— (A)the Secretary determines that the plan fails to meet the minimal housing standards and requirements of this Act; and
 (B)the Secretary notifies the Indian tribe of the elements requiring the disapproval. (b)Action upon disapproval (1)Resubmission of planSubject to paragraph (2), in the case of any disapproval of a final plan of an Indian tribe under subsection (a)(3), the Secretary shall allow the tribe, for a period of 180 days beginning on the date of the notification to the tribe of the disapproval, to resubmit a revised plan for approval.
 (2)LimitationIf the final plan for an Indian tribe is resubmitted pursuant to paragraph (1) and the Secretary disapproves the plan a second time, the Indian tribe—
 (A)may not thereafter resubmit the plan; and (B)shall be ineligible to participate in the demonstration program under this title.
 (c)Tribal authority over housing design and locationThe Secretary may not disapprove a final plan under section 905 or condition approval of that plan based on the design or location of any housing to be developed or assisted under the plan.
 (d)Failure To notifyIf the Secretary does not notify an Indian tribe submitting a final plan of approval, conditional approval, or disapproval of the plan before the expiration of the period referred to in subsection (a)(1), the plan shall be deemed approved for purposes of this title.
							907.Treatment of allocation
 (a)In generalAmounts otherwise allocated for a participating Indian tribe under title III— (1)shall not be made available to the participating Indian tribe under titles I through VIII; and
 (2)shall only be available for the participating Indian tribe, on request by the participating Indian tribe and approval by the Secretary, for the purposes described in subsections (b) through (e).
 (b)Return on investmentThe Secretary may use the amounts described in subsection (a) to ensure the payment of any amounts pledged by a participating Indian tribe pursuant to section 905(9)(C) for return on the investment made by the investor partner or other investors.
 (c)Administrative expensesThe Secretary may provide to a participating Indian tribe, on the request of the participating Indian tribe, not greater than 10 percent of any annual allocation made under title III for the participating Indian tribe during that fiscal year for the administrative costs of the participating Indian tribe in carrying out the requirements of sections 904 and 905.
 (d)Housing infrastructure costsA participating Indian tribe may use the amounts described in subsection (a) for housing infrastructure costs associated with providing affordable housing for the participating Indian tribe under the final plan.
 (e)Maintenance; tenant servicesA participating Indian tribe may use the amounts described in subsection (a) for maintenance of affordable housing for the participating Indian tribe and for the eligible affordable housing activities described in paragraphs (3), (4), and (5) of section 202.
 908.Resale of affordable housingNotwithstanding any other provision of this Act, a participating Indian tribe may, in accordance with the provisions of the final plan of the participating Indian tribe approved pursuant to section 906, resell any affordable housing developed with assistance made available under this Act for use other than as affordable housing, on the condition that the tribe provides such assurances as the Secretary determines are appropriate to ensure that the participating Indian tribe—
 (1)is meeting the need for affordable housing of the participating Indian tribe; (2)will provide affordable housing in the future sufficient to meet future affordable housing needs; and
 (3)will use any proceeds only— (A)to meet those future affordable housing needs; or
 (B)in accordance with section 907. 909.Reports, audits, and compliance (a)Annual reports by tribeEach participating Indian tribe shall submit to the Secretary annually a report—
 (1)describing the progress of the participating Indian tribe in complying with, and meeting the deadlines and schedules set forth in, the approved final plan for the participating Indian tribe; and
 (2)containing such other information as the Secretary may require. (b)Reports to CongressThe Secretary shall submit to Congress annually a report describing the activities and progress of the demonstration program under this title, including—
 (1)a summary of the information in the reports submitted under subsection (a); (2)the number of Indian tribes that have selected an investor partner pursuant to a request for quotations under section 904;
 (3)for each tribe applying for participation in the demonstration program the final plan of which was disapproved under section 906(a)(3), a detailed description and explanation of—
 (A)the reasons for the disapproval; and (B)all actions taken by the Indian tribe to eliminate the reasons for disapproval, and an identification of whether the tribe has re-submitted a final plan;
 (4)an identification, by participating Indian tribe, of any amounts requested and approved for use under section 907; and
 (5)an identification of any participating Indian tribes that have terminated participation in the demonstration program and the circumstances of the terminations.
 (c)AuditsThe Secretary shall provide for audits among participating Indian tribes to ensure implementation and compliance with the final plans for the participating Indian tribes, including on-site visits with participating Indian tribes and requests for documentation appropriate to ensure the compliance.
							910.Termination of tribal participation
 (a)Termination of participationA participating Indian tribe may terminate participation in the demonstration program under this title at any time, subject to this section.
							(b)Effect on existing obligations
 (1)No automatic terminationTermination by a participating Indian tribe in the demonstration program under this section shall not terminate any obligations of the Indian tribe under agreements entered into under the demonstration program with the investor partner of the Indian tribe or any other investors or contractors.
 (2)Authority to mutually terminate agreementsNothing in this title prevents an Indian tribe that terminates participation in the demonstration program and any party with which the Indian tribe has entered into an agreement from mutually agreeing to terminate that agreement.
 (c)Receipt of remaining grant amountsThe Secretary shall provide for grants to be made in accordance with, and subject to the requirements of, this Act for any amounts remaining after use pursuant to section 907 from the allocation under title III for an Indian tribe that terminates participation in the demonstration program.
 (d)Costs and obligationsThe Secretary shall not be liable for any obligations or costs incurred by an Indian tribe during its participation in the demonstration program under this title.
 911.Final reportNot later 5 years after the date of enactment of this title, the Secretary shall submit to Congress a final report describing the effectiveness of the demonstration program, which shall include—
 (1)an assessment of the success under the demonstration program of participating Indian tribes in meeting the housing needs of the participating Indian tribe, including affordable housing needs, on tribal land;
 (2)recommendations for any improvements to the demonstration program; and (3)a determination of whether the demonstration program should be expanded into a permanent program available for Indian tribes to opt into at any time and, if so, recommendations for that expansion, including any legislative actions necessary to expand the program.
 912.NoticeThe Secretary shall establish any requirements and criteria necessary to carry out the demonstration program under this title by notice published in the Federal Register..
 602.Clerical amendmentsThe table of contents in section 1(b) is amended by adding after the item relating to section 705 the following:
				Title VIII—HOUSING ASSISTANCE FOR NATIVE HAWAIIANSSec. 801. Definitions.Sec. 802. Block grants for affordable housing activities.Sec. 803. Housing plan.Sec. 804. Review of plans.Sec. 805. Treatment of program income and labor standards.Sec. 806. Environmental review.Sec. 807. Regulations.Sec. 808. Effective date.Sec. 809. Affordable housing activities.Sec. 810. Eligible affordable housing activities.Sec. 811. Program requirements.Sec. 812. Types of investments.Sec. 813. Low-income requirement and income targeting.Sec. 814. Lease requirements and tenant selection.Sec. 815. Repayment.Sec. 816. Annual allocation.Sec. 817. Allocation formula.Sec. 818. Remedies for noncompliance.Sec. 819. Monitoring of compliance.Sec. 820. Performance reports.Sec. 821. Review and audit by Secretary.Sec. 822. General Accounting Office audits.Sec. 823. Reports to Congress.Sec. 824. Authorization of appropriations.
				TITLE IX—Demonstration program for alternative privatization authority for Native American housingSec. 901. Definitions.Sec. 902. Authority.Sec. 903. Participating tribes.Sec. 904. Request for quotes and selection of investor partner.Sec. 905. Final plan.Sec. 906. HUD review and approval of plan.Sec. 907. Treatment of allocation.Sec. 908. Resale of affordable housing.Sec. 909. Reports, audits, and compliance.Sec. 910. Termination of tribal participation.Sec. 911. Final report.Sec. 912. Notice..
			VIIMiscellaneous
 701.Community-based organizations and tribally designated housing entitiesTitle VII (Public Law 104–330; 110 Stat. 4048) is amended by adding at the end the following:  706.Community-based development organizationA tribally designated housing entity shall qualify as a community-based development organization for purposes of the Indian Community Development Block Grant program authorized under section 106(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(a))..
 702.Elimination of limitation on use for Cherokee NationSection 801 of the Native American Housing Assistance and Self-Determination Reauthorization Act of 2008 (Public Law 110–411; 122 Stat. 4334) is repealed.
 703.Reauthorization of Native Hawaiian Homeownership ActSection 824 (25 U.S.C. 4243) is amended by striking 2001, 2002, 2003, 2004, and 2005, and inserting 2016, 2017, 2018, 2019, and 2020. 704.Reauthorization of loan guarantees for Native Hawaiian housingSection 184A(j)(5) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b(j)(5)) is amended—
 (1)in subparagraph (B), by inserting after the period at the end of the first sentence There are authorized to be appropriated for those costs $386,000 for each of fiscal years 2016 through 2020. ; and
 (2)in subparagraph (C), by striking for each of fiscal years and all that follows through the period at the end and inserting for each of fiscal years 2016 through 2020 with an aggregate outstanding principal amount not exceeding $41,504,000 for each fiscal year..
 705.LeveragingAll funds provided under a grant made pursuant to this Act or the amendments made by this Act may be used for purposes of meeting matching or cost participation requirements under any other Federal or non-Federal program.
 706.Funding for methamphetamine clean-up projectsSection 5124(a)(7) of the Public and Assisted Housing Drug Elimination Act of 1990 (42 U.S.C. 11903(a)(7)) is amended by inserting or to implement methamphetamine clean-up projects before the semicolon.August 5, 2015Committee discharged pursuant to the order of May 27, 1988, and placed on the calendar